NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

AUDREY KNAPP,                        )
                                     )
             Appellant,              )
                                     )
v.                                   )                Case No. 2D17-1227
                                     )
SPEEDWAY LLC, a Florida corporation, )
and SPEEDWAY (DELAWARE) LLC, a )
foreign corporation,                 )
                                     )
             Appellees.              )
________________________________ )

Opinion filed April 11, 2018.

Appeal from the Circuit Court for
Sarasota County; Lon Arend, Judge.

Virlyn B. Moore, III, of Virlyn B. Moore III,
Nokomis, for Appellant.

Christopher D. Donovan of Roetzel &
Andress, LPA, Naples, and Brian J.
Hoops of Roetzel & Andress, LPA, Fort
Myers, for Appellee, Speedway (Delaware)
LLC.

No appearance for Appellee Speedway
LLC.


PER CURIAM.

              Affirmed.


NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.